Citation Nr: 0406596	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for onchomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for 
onchomychosis.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran served with the U.S. Navy as a Machinist Mate in 
the Pacific Theater during World War II.  He seeks service 
connection for onchomycosis.  He asserts, in essence, that he 
did not seek treatment for the disability at issue during 
service because he considered it a minor problem at a time 
when fellow soldiers were bleeding and dying.  

The veteran's service medical records, to include a report of 
a separation examination dated in February 1946, show no 
fungal infection, to include  onchomycosis.  

In a statement dated in December 2001, the veteran's sister 
submitted a letter in which she stated that shortly after the 
veteran's discharge in 1946, he showed her a white substance 
under the nail of his big toe.  

According to the veteran, he first sought treatment from Dr. 
S. B. M. (Dr. M) in 1949.  Attempts to contact Dr. M revealed 
that he is deceased and that his practice was taken over by 
another physician, Dr. K.  The veteran indicated that he was 
informed by Dr. K's office that, since the law only requires 
medical records to be saved for seven years, his treatment 
records were destroyed.  

The first record of medical treatment in the claims file 
comes from a private medical group, the Associated 
Dermatologists.  These records show that the veteran began 
treatment in July 1982 and a possible fungus under the 
toenails of 40 years duration was noted at that time.  The 
veteran was treated by the Associated Dermatologists until 
January 1994.  He also treated by Dr. I. Y. H., from May 1987 
to September 1998.    

The Board notes that while the service medical records do not 
contain any findings relating to onchomycosis, the veteran 
filed an application for compensation benefits in February 
1946.  A review of that document shows that he requested 
service connection for fallen arch, left foot (allegedly 
occurring in June 1945) and for a fungus infection of the 
body (allegedly occurring in February 1944).  The RO denied 
service connection for flat feet shortly thereafter and the 
veteran was notified of the decision in February 1946.  There 
is no indication that the RO adjudicated the claim for 
service connection for a fungus infection of the body at that 
time or since.  

The veteran filed the present claim for service connection 
for onchomycosis in March 2001.  The RO sent the veteran a 
letter in April 2001, in which it acknowledged the prior 
claim and indicated that it considered the March 2001 claim 
to be a "reopened claim", which implies that there was a 
prior unappealed RO decision, and that new and material 
evidence would be required in order to reopen the claim.  
However, as noted above, the issue of a fungus infection was 
never adjudicated by the RO; accordingly, the law and 
regulations relating to finality of unappealed RO decision 
are not applicable.  

In the rating decisions of March 2002 and April 2002, the RO 
did not require the veteran to produce new and material 
evidence in support of his claim.  However, aside from the 
April 2001 letter noted above, which referred to a reopened 
claim, the RO's November 2002 Statement of the Case cited 
regulations relating to finality.  At the very least, the 
veteran has been sent conflicting statements as to whether 
his claim is original or an application to reopen a claim.  
The RO should clarify the status of the veteran's claims: a 
claim for service connection for a fungus of the body pending 
since February 1946 and an original claim for service 
connection for onchoychosis that is currently in appellate 
status.   

The Board also notes that the Statement of the Case cites the 
"well-grounded claim" standard of 38 C.F.R. §3.159, as it 
existed prior to the enacted of the Veteran Claims assistance 
Act (VCAA).  The RO must assure compliance with the 
requirements of the VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a) (2003).  In order to 
comply under the VCAA, the veteran must be notified as to 
what he must show to prevail in this claim, what information 
and evidence he is responsible for, and what evidence VA must 
secure.  See generally Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

In view of the foregoing, this case is REMANDED to the RO for 
the following: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  The RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  The RO 
should provide the veteran written 
notification specific to his claim for 
service connection for a fungal 
infection, to include  onchomychosis, and 
the impact of the notification 
requirements on the claim.  

2.  The RO should contact the veteran for 
the purpose of determining if there are 
any medical records relating to 
evaluation or treatment for a fungal 
infection, to include onchomycosis since 
service that have not been obtained.  Any 
records that are secured should be 
associated with the claims file.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should then adjudicate the issue 
of service connection for a fungal infection 
of the body (pending since February 1946) and 
readjudicate the claim for service connection 
for onchomycosis on a de novo basis.  If the 
benefits sought on appeal is not granted to 
the veteran's satisfaction, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and they 
should be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


